EXHIBIT 21 FIRSTBANK CORPORATION SUBSIDIARIES NAME STATE OF INCORPORATION OWNERSHIP Firstbank – Alma (1) Michigan 100% Firstbank Michigan 100% Firstbank – West Branch (1) Michigan 100% Keystone Community Bank Michigan 100% 1st Title, Inc. Michigan 100% by Firstbank – West Branch Firstbank – Alma Mortgage Company (2) Michigan 100% by Firstbank - Alma Firstbank (Mt. Pleasant) Mortgage Company (2) Michigan 100% by Firstbank (Mt. Pleasant) Firstbank – West Branch Mortgage Company (2) Michigan 100% by Firstbank – West Branch Keystone Mortgage Services, LLC (3) Michigan 100% by Keystone Community Bank Keystone Premium Finance Michigan 90% by Keystone Community Bank and 10% by Keystone Mortgage Services, LLC Keystone T.I. Sub, LLC Michigan 100% by Keystone Community Bank KCB Title Insurance Agency, LLC Michigan 50% by Keystone T.I. Sub, LLC 1st Investors Title, LLC Michigan 46% owned by Firstbank – West Branch FBMI Risk Management Services, Inc. Nevada 100% Firstbank – West Michigan (1) Michigan 100% ICNB Mortgage Company, LLP (2) Michigan 100% by Firstbank – West Michigan First Investment Center Michigan 100% by Firstbank – West Michigan Austin Mortgage Company, Inc Michigan 100% Consolidated into Firstbank effective February 1, 2013. Consolidated into Firstbank effective February 28, 2013. Consolidated into Keystone Community Bank effective February 28, 2013.
